Opinion issued June 26, 2008








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-08-00054-CV
____________

IN RE TAM PAMELA TRAN, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM OPINION	Relator, Tam Pamela Tran, and real party in interest, Niegel Prior, have filed
a joint motion to dismiss Tran's petition for habeas corpus relief because the parties
have reached a settlement. (1)
	In accordance with that agreement, it is ORDERED that relator, Tam Pamela
Tran's, petition for habeas corpus relief is dismissed, that the bond posted by relator
is ORDERED REFUNDED and RETURNED to her, that relator is hereby
DISCHARGED from her commitment or incarceration, that relator shall NOT be
remanded to the custody of the Sheriff, but shall be RELEASED from any further
commitment or incarceration, and that the underlying commitment orders shall be
deemed FULLY SATISFIED and to be of no further effect.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
1.             -